The plaintiff in error was convicted on a charge of transporting intoxicating liquor from a point unknown in Hughes county to the town of Yeager on or about the 24th day of March, 1918, and in accordance with the verdict of the jury was sentenced to be confined for 30 days in the county jail and to pay a fine of $50. He appeals from the judgment.
The evidence shows that the defendant was arrested as he got off of the north-bound Frisco passenger train at the town of Yeager, by an officer, and a quart of whisky and a pint of alcohol was taken from his grip.
For the defense, Sam Hughes, sheriff of Hughes county, testified that he is well acquainted with the defendant's general reputation in the community where he resides for being an upright and law-abiding man, and that that reputation was good.
Dr. A.M. Butts testified that he was the defendant's family physician, and about the date alleged was treating the defendant's daughter, and advised the defendant that a teaspoonful of whisky three or four times a day would help the girl to get better and advised the use of alcohol. *Page 724 
As a witness in his own behalf the defendant testified that he lived a mile south of Yeager; that he had been at Fort Worth, Tex., and had lawfully purchased this whisky for medicinal purposes, under the advice of his family physician; that he did not have the whisky for the purpose of drinking it, or for the purpose of sale, but solely for medicinal purposes.
We deem it unnecessary to consider the various errors assigned. It is sufficient to say after a careful examination and consideration of the testimony we are of the opinion that the conviction is not sustained by the evidence. Wherefore the judgment is reversed.